Name: Commission Regulation (EC) No 1849/97 of 25 September 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: animal product;  marketing;  consumption;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|31997R1849Commission Regulation (EC) No 1849/97 of 25 September 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 264 , 26/09/1997 P. 0011 - 0011COMMISSION REGULATION (EC) No 1849/97 of 25 September 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (1), and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 1318/93 (2), as last amended by Regulation (EC) No 1720/97 (3), lays down the rules for the application of the above Regulation;Whereas Articles 4 and 5 of Commission Regulation (EEC) No 1318/93 set deadlines for the submission of applications for financing to the competent body in each Member State and for their transmission to the Commission;Whereas, in view of the substantial financial resources allocated in 1997 for the promotion of quality beef and veal, in the interests of sound management new deadlines should be set for the submission of other programmes for 1997; whereas the deadline for the submission of applications for 1998 should therefore be extended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The second sentence of Article 4 (1) of Regulation (EEC) No 1318/93 is replaced by the following:'However:- for 1997, new applications may be lodged not later than 1 October 1997;- for 1998, applications may be lodged not later than 1 July 1998.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 October 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30. 7. 1992, p. 57.(2) OJ L 132, 29. 5. 1993, p. 83.(3) OJ L 242, 4. 9. 1997, p. 33.